DETAILED ACTION
Claims 9-16 and 18-20 were previously cancelled.  Claims 1-8 and 17 have been examined.  Claims 3 and 8 are objected to. Claims 1-2, 4-7, and 17 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 objected to because of the following informalities:
Claim 7, line 3, “from the terminal device” should be changed to “from the network device”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-7, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20130301434 A1 to Krishnamurthy et al. (hereinafter “Krishnamurthy”).

As per claim 1, Krishnamurthy discloses a method implemented at a network device (Fig. 1 and [0114], of Krishnamurthy, TP), comprising: mapping control information to a resource region (Fig. 4, of Krishnamurthy discloses where PDCCH/EPDCCH information is mapped to resources in at least one subframe), the control information being associated with data to be transmitted at a first subframe of a first cell ([0040-0042], of Krishnamurthy discloses where the PDCCH/EPDCCH control is used to schedule downlink/uplink data transmissions), and the resource region crossing a plurality of cells ([0086-0090], of Krishnamurthy discloses the resource regions crossing a plurality of TPs (each TP being a cell)); and transmitting the control information on the resource region to a terminal device ([0087, 0114-0115], of Krishnamurthy discloses transmitting the PDCCH/EPDCCH to a UE).
As per claim 2, Krishnamurthy discloses the method of claim 1, wherein mapping control information to a resource region comprises: mapping the control information to one or more control channel elements (Fig. 4 and [0043-0048], of Krishnamurthy discloses mapping the EPDCCH information to control channel elements (CCE/eCCE)); and mapping the one or more control channel elements to resource elements of subframes of the first cell (Fig. 4 and [0043-0048, 0114], of Krishnamurthy discloses where the PDCCH/EPDCCH are transmitted on CCE/eCCE that are mapped to resource elements and where the PDCCH/EPDCCH are transmitted on different subframes of a particular TP (cell)) and a second cell (Fig. 4 and [0043-0048, 0114], of Krishnamurthy discloses where the PDCCH/EPDCCH are transmitted on CCE/eCCE that are mapped to resource elements and where the PDCCH/EPDCCH are transmitted on different subframes of a particular TP (cell).  [0086-0090], of Krishnamurthy discloses the EPDCCH/PDCCH is transmitted from multiple TPs (cells)).
As per claim 5, Krishnamurthy discloses the method of claim 1, further comprising: transmitting, to the terminal device, mapping information about at least one of: subframes to which the control information is mapped (Fig. 4 and [0038, 0042, 0044-0045, 0114], of Krishnamurthy discloses where the control information (PDCCH/EPDCCH) mapping is indicated in a EPDCCH configuration message and where the control information is on different subframes), cells to which the control information is mapped, control channel elements or resource elements of subframes to which the control information is mapped ([0038, 0042, 0044-0045, 0114], of Krishnamurthy discloses transmitting to a UE EPDCCH configuration information that includes the CCE/eCCE and RBs), control channel elements or resource elements of cells to which the control information is mapped ([0038, 0042, 0044-0045, 0086, 0114], of Krishnamurthy discloses transmitting to a UE EPDCCH configuration information that includes the CCE/eCCE and RBs.  [0086], of Krishnamurthy further discloses where the EPDCCH is coordinated among a number of TPs (cells)), an encoding scheme used in the mapping ([0044-0045], of Krishnamurthy discloses where the coding schemes (scrambling sequences/transmission schemes) are part of the configuration attributes/parameters of the EPDCCH that are included in the EPDCCH configuration message), a numerology of the resource region, and a search space of the resource region ([0052], of Krishnamurthy discloses where search spaces of EPDCCH resource regions are broadcasted to UEs).
As per claim 6, Krishnamurthy discloses a method implemented at a terminal device (Fig. 3, of Krishnamurthy discloses a UE), comprising: determining a resource region carrying control information ([0015], of Krishnamurthy discloses the UE monitoring time-frequency blocks to locate control channel for receiving control channel information), the control information being associated with data transmitted at a first subframe of a first cell ([0040-0042], of Krishnamurthy discloses where the PDCCH/EPDCCH control is used to schedule downlink/uplink data transmissions), and the resource region crossing a plurality of cells ([0086-0090], of Krishnamurthy discloses the resource regions crossing a plurality of TPs (each TP being a cell)); and detecting, on the resource region, the control information transmitted from a network device ([0015, 0044-0045, 0087, 0114-0115], of Krishnamurthy discloses transmitting the PDCCH/EPDCCH to a UE.  The UE receiving the control information (EPDCCH attributes) from the network/TPs).
As per claim 7, Krishnamurthy discloses the method of claim 6, wherein determining a resource region carrying control information comprises: receiving, from the terminal device, mapping information about at least one of: subframes to which the control information is mapped (Fig. 4 and [0038, 0042, 0044-0045, 0114], of Krishnamurthy discloses where the control information (PDCCH/EPDCCH) mapping is indicated in a EPDCCH configuration message and where the control information is on different subframes), cells to which the control information is mapped, control channel elements or resource elements of subframes to which the control information is mapped ([0038, 0042, 0044-0045, 0114], of Krishnamurthy discloses transmitting to a UE EPDCCH configuration information that includes the CCE/eCCE and RBs), control channel elements or resource elements of cells to which the control information is mapped ([0038, 0042, 0044-0045, 0086, 0114], of Krishnamurthy discloses transmitting to a UE EPDCCH configuration information that includes the CCE/eCCE and RBs.  [0086], of Krishnamurthy further discloses where the EPDCCH is coordinated among a number of TPs (cells)), an encoding scheme used in the mapping ([0044-0045], of Krishnamurthy discloses where the coding schemes (scrambling sequences/transmission schemes) are part of the configuration attributes/parameters of the EPDCCH that are included in the EPDCCH configuration message), a numerology of the resource region, and a search space of the resource region ([0052], of Krishnamurthy discloses where search spaces of EPDCCH resource regions are broadcasted to UEs); and determining the resource region based on the mapping information ([0055-0056], of Krishnamurthy discloses extracting resources from the mapping of the control channel/EPDCCH).
As per claim 17, Krishnamurthy discloses a network device (Fig. 2 of Krishnamurthy), comprising: a processor and a memory (Fig. 2, of Krishnamurthy discloses a processor and memory), the memory containing program including instructions executable by the processor ([0027, 0032], of Krishnamurthy disclose software in a memory executable by a processor), the processor being configured to cause the network device to perform the method of claim 1 (see claim 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krishnamurthy as applied to claims 1-2, 5-7, and 17 above, and further in view of Non-Patent Literature document “Control Channel design for URLLC” (hereinafter “NPL”).

As per claim 4, Krishnamurthy discloses the method of claim 1, further comprising: determining a type of the data to be transmitted; and in response to determining the type belonging to mission critical communication, mapping the control information to the resource region.
Krishnamurthy may not explicitly disclose, but NPL, which is in the same field of endeavor, discloses determining a type of the data to be transmitted (NPL section 2.3, lines 1-6, of discloses the two types of data/traffic (URLLC and eMBB) to be transmitted and resources to be allocated based on the data/traffic); and in response to determining the type belonging to mission critical communication, mapping the control information to the resource region (NPL section 2.2, Opt 2, discloses the mapping of PDCCH/EPDCCH to resources when the data/traffic type is URLLC). The purpose of NPL is to improve control channel reliability (NPL section 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of NPL with Krishnamurthy, to improve control channel reliability as suggested by NPL (NPL section 1).

Allowable Subject Matter
Claims 3 and 8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 11/05/2020 have been fully considered but they are not persuasive.
	In response to Applicant’s arguments that the cited Krishnamurthy reference does not disclose “the resource region crossing a plurality of cells” of claim 1, the Examiner respectfully disagrees. Paragraphs [0086-0090] of Krishnamurthy discloses the resource regions crossing a plurality of TPs (each TP being a cell)) for mapping control information.  Therefore Krishnamurthy discloses all the limitations of claim 1.
	Applicant’s arguments with regards to the remaining claims are moot in view of the response above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R Sheikh can be reached on (571) 272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FAIYAZKHAN . GHAFOERKHAN
Examiner
Art Unit 2476


/F.G./Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476